         Case 1:19-cr-00542-JGK Document 54 Filed 04/19/21 Page 1 of 1


                                   . ·c;::-:-:.·JN'.CALL Y FILC::D
                                c e,c:;                                                                    March 31, 2020
                                [ 1 /,TE      F-IL_
                                                  E_D_:.-..   _"-J./,/5-~7--·--
UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YORK
----------------X
U !TEO STATES OF AMERICA,                                                           CONSEMTTO PitOC££D BY
                                                                                    VlPE-0 CO FERENCE




                                              Defendant{s).
---------------- X
Defendant             r"'°.::.'L- ·~ I   1~       t. 1-•· P. :1   E.. 2-        here by voluntarily consents to
participate    in the follow ng proceeding via videoconferencing;

         In tial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Wajver of
         lndictmen Form)

         Preliminary Hearing on                 Fe.Jany Complaint

         Bail/Revoca ion/Detention Hearing

         Sta us and/or Schedu ling Conference
  I
         Plea/Trial/Sentence




Oefendant's S gnature                                                      Defense Counsel's Signature
(Judge may obtain verbal cons:en on
Record and Sign for Defendant)
  -::E. L ::r f:, .     (._I \ A;:s ,:.,.::   L                                 A L. -   . t:: .J:   :><
Prin Defendant's. Name                                                     Print Defense Counsel's Name



This proceeding          as conducted by rel able video conference technology.




Date
